Citation Nr: 1146713	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-33 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected chronic lumbar strain with degenerative changes.  

2.  Entitlement to an increase in a 40 percent rating for chronic lumbar strain with degenerative changes.  

3.  Entitlement to an increase in a 10 percent rating for sciatica of the right lower extremity for the period prior to April 27, 2010, and in excess of 20 percent thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, August 2008, May 2009, and July 2009 RO rating decisions.  The April 2005 RO decision, of the Indianapolis, Indiana, Regional Office (RO), denied an increase in a 20 percent rating for a low back disability (lumbar strain).  

A December 2006 RO decision increased the rating for the Veteran's service-connected low back disability to 40 percent, effective September 19, 2003.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  A February 2008 RO decision continued the 40 percent rating for the Veteran's service-connected low back disability (recharacterized as lumbar strain with degenerative changes).  

The August 2008 RO decision, in pertinent part, denied service connection for an acquired psychiatric disorder (listed as anxiety and a depressive disorder).  

The May 2009 RO decision denied a claim for a TDIU rating.  By this decision, the RO also denied service connection for an acquired psychiatric disorder (listed as an anxiety disorder), to include as secondary to the Veteran's service-connected low back disability.  The Veteran provided testimony at a personal hearing before a Decision Review Officer at the RO in March 2009.  A transcript of such hearing is contained in the claims file. 

The July 2009 RO decision granted service connection for a separate 10 percent rating for sciatica of the right lower extremity (associated with lumbar strain with degenerative changes), effective January 8, 2008.  A July 2008 RO decision, of the Reno, Nevada, Regional Office (RO), increased the rating for the Veteran's service-connected sciatica of the right lower extremity to 20 percent, effective April 27, 2010.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  See AB, supra.  The case was later transferred to the Detroit, Michigan, Regional Office (RO).  

In July 2011, the Veteran and his friend offered testimony at a hearing before the undersigned Acting Veterans Law Judge sitting at the Detroit RO.  A transcript of the hearing is associated with the claims file.  

The Board notes that in September 1989, the RO denied service connection for a stress disorder and a schizoid personality.  The Veteran has since been diagnosed with other psychiatric disorders, such as an anxiety disorder, and in May 2008, he filed a claim for entitlement to service connection for an acquired psychiatric disorder (claimed as an anxiety disorder and a depressive disorder).  In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that a claim based on a diagnosis of a new mental disorder, e.g., an anxiety disorder, states a new claim for the purposes of jurisdiction.  Id. at 402; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As such, the September 1989 RO decision represents the adjudication of different claims (a stress disorder and a schizoid personality) and thus the Board finds that the claim for entitlement to an acquired psychiatric disorder, to include as secondary to a service-connected low back disability, must be considered on a de novo basis.  

The issues of entitlement to an increase in a 40 percent rating for a low back disability; entitlement to an increase in a 10 percent rating for sciatica of the right lower extremity prior to April 27, 2010, and in excess of 20 percent thereafter; and entitlement to a TIDU rating, are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's anxiety disorder is the result of his service-connected chronic lumbar strain with degenerative changes.     


CONCLUSION OF LAW

Anxiety disorder is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for anxiety disorder herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In addition, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), interpreting 38 U.S.C.A. § 1110 in light of its legislative history, held that VA compensation benefits are available for alcohol or drug-related disability, that arises secondarily from a service-connected disorder.  Id. at 1370.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As indicated previously, the Veteran alleges that his acquired psychiatric disorder, currently diagnosed as anxiety disorder, is related to his military service or, in the alternative, a result of his service-connected chronic lumbar strain with degenerative changes.  In this regard, he reports that he developed an anxiety disorder due to pain and lack of mobility as a result of his service-connected low back disability.  Therefore, the Veteran claims that service connection is warranted for his acquired psychiatric disorder, currently diagnosed as anxiety disorder.

As an initial matter, the record reflects numerous psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim of entitlement to service connection for a psychiatric disorder includes any psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, a March 2009 VA examiner indicated that the Veteran's symptoms met the criteria for an anxiety disorder, not otherwise specified, as evidenced by a combination of anxiety and depression symptoms that did not meet specific criteria for separate anxiety and/or mood disorders.  As the VA examiner specifically considered the Veteran's history, symptoms, and the relevant criteria in determining the proper diagnosis for his acquired psychiatric disorder, the Board finds such diagnosis to be the most probative evidence of record pertaining to such inquiry.  In this regard, the assignments of the other psychiatric diagnoses of record were not explained with reference to the relevant criteria.  Therefore, the Board finds that the Veteran's current acquired psychiatric disorder is diagnosed as anxiety disorder.  

The Board parenthetically notes that the Veteran's anxiety disorder, for which service connection is granted herein, will be evaluated under the General Rating Formula for Mental Disorders.  Any other acquired psychiatric disorder would be rated under the same formula.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.2. However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The United States Court of Appeals for the Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  If the manifestations of two mental disabilities are the same, a separate evaluation was not warranted.  Id.  Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for an acquired psychiatric disorder other than anxiety disorder would not result in any additional compensation.  

The Board observes that the Veteran had active service from August 1985 to January 1989.  His DD Form 214 indicates that the narrative reason for his separation from service was misconduct as a result of abuse of illegal drugs.  The Veteran's service treatment records do not specifically show treatment for any diagnosed psychiatric problems.  Such records do show treatment for a passive-aggressive personality.  On a medical history form at the time of an August 1985 enlistment examination, the Veteran checked that he did not have nervous trouble of any sort, or depression or excessive worry.  The reviewing examiner did not refer to any psychiatric problems.  The objective August 1985 enlistment examination report included a notation that the Veteran's psychiatric evaluation was normal.  An October 1986 inpatient treatment record cover sheet indicated that the Veteran was admitted to a hospital in September 1986.  The diagnoses included a passive-aggressive personality, moderate.  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric disorders on numerous occasions.  In this regard, an August 1989 VA psychiatric examination report noted that the Veteran reported that he received some psychiatric treatment for depression and that he took part in a stress management program while he was stationed in Germany during his period of service.  As to diagnoses, the examiner indicated that the Veteran did not have a psychiatric diagnosis.  The examiner did, however, diagnose the Veteran with a schizoid personality.  

A November 2003 VA multidisciplinary intake note indicated that the Veteran had a positive major depressive disorder score.  A diagnosis was not specifically provided at that time.  A June 2004 VA psychiatric nursing note reported, as to an assessment, that the Veteran was depressed and irritable with an angry mood.  A June 2004 VA history and physical report noted that the Veteran was hospitalized due to suicidal and homicidal ideation.  The impression was a depressive disorder, not otherwise specified.  

A September 2004 VA treatment report related an assessment that included an adjustment disorder with a depressed mood; delayed grief reaction; substance abuse; and an anxiety reaction.  

A May 2008 VA treatment entry indicated diagnoses of an adjustment disorder with anxiety, versus an anxiety disorder, not otherwise specified, and past polysubstance abuse.  A November 2008 VA treatment entry noted that the Veteran's active problems included an anxiety disorder, not otherwise specified, as well as substance abuse, and low back pain.  

A February 2009 VA psychiatric medication management note related diagnoses of a depressive disorder, not otherwise specified; anxiety, not otherwise specified; rule out generalized anxiety disorder; nicotine dependence; and polysubstance dependence, in reported remission.  

A March 2009 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The examiner reported, as to the Veteran's pre-military history, that he had one suicide attempt prior to service and underwent counseling.  The examiner indicated that the Veteran fell off a truck and injured his back during service.  It was noted that the Veteran reinjured his back during service playing basketball.  The examiner reported that the Veteran's claims file indicated that he was diagnosed with a schizoid personality in 1989, but that it was determined to be developmental and was not service-connected.  It was noted that the Veteran had been treated for depression and anxiety on and off since his discharge in 1989.  

The Veteran reported that his mood was usually low.  He stated that he was in pain most of the time, which he reported was aggravating for him.  The Veteran indicated that he could not do anything he used to do because of his immobility.  It was noted that the Veteran endorsed crying spells and that he reported that he felt hopeless about the future, especially in light of his back condition being degenerative.  The Veteran indicated that he had panic attacks about three times a week and that he would feel anxious when he was out in public as a result of his immobility and pain problems.  He remarked that he had racing thoughts during the day and at night.  He stated that he felt fatigued most of the time and that he would have disorientation out of the blue.  

The diagnoses were an anxiety disorder, not otherwise specified; alcohol dependence in full sustained remission; and a personality disorder, not otherwise specified.  The examiner indicated that the Veteran's symptoms met the criteria for an anxiety disorder, not otherwise specified, as evidence by a combination of anxiety and depression symptoms that did not meet specific criteria for separate anxiety and/or mood disorders.  The examiner commented that the Veteran's anxiety disorder was mostly likely related to physical pain, further complicating the clinical picture.  The examiner remarked that the Veteran's depression and anxiety symptoms had a moderate impact on his overall functioning and that they were exacerbated by both his physical conditions and the presence of a personality disorder, the features of which contributed toward a detachment in social relationships, as well as a restricted range of emotional depression.  

The examiner specifically commented that the Veteran's anxiety disorder was most likely related to his chronic lumbar strain with degenerative changes, in that his pain and lack of mobility exacerbated his anxiety and depression symptoms (categorized as an anxiety disorder, not otherwise specified).  The examiner indicated that the Veteran had longstanding mental health problems, including a suicide attempt and depressive symptoms prior to service, as well as treatment during and after service.  The examiner reported that the Veteran's level of impairment appeared to have declined over the years and it was likely that his symptoms were made worse by his physical problems.  The examiner stated that the Veteran's personality characteristics also contributed to his poor coping skills in times of stress (as evidenced by substance use that he reported was a way to cope with the deaths of his sister and his mother).  

The Board has initially considered whether direct service connection is warranted for the Veteran's acquired psychiatric disorder, currently diagnosed as anxiety disorder.  In this regard, the Veteran's service treatment records are negative for such a disorder.  Moreover, the March 2009 VA examiner related such disorder to another cause, i.e., the Veteran's service-connected back disability.  Therefore, service connection on a direct basis is not warranted for the Veteran's acquired psychiatric disorder.

However, as indicated previously, after a review of the Veteran's claims file, a VA examiner, as noted above pursuant to the March 2009 VA psychiatric examination report, specifically indicated that the Veteran's anxiety disorder was most likely related to his chronic lumbar strain with degenerative changes, in that his pain and lack of mobility exacerbated his anxiety and depression symptoms (categorized as an anxiety disorder, not otherwise specified).  The Board notes that there is no contradictory evidence of record.  The Board finds the VA examiner's opinion to be very probative in this matter.  

Based on the totality of the evidence, the Board finds that the Veteran's current anxiety disorder is due to his service-connected low back disability.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The Board finds that the Veteran's anxiety disorder is due to or the result of his service-connected low back disability.  Thus, secondary service connection for an anxiety disorder is warranted.  


ORDER

Service connection for anxiety disorder is granted.  


REMAND

The remaining issues on appeal are entitlement to an increase in a 40 percent rating for a low back disability; entitlement to an increase in a 10 percent rating for sciatic of the right lower extremity for the period prior to April 27, 2010, and a rating in excess of 20 percent thereafter; and entitlement to a TDIU rating.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was last afforded a VA spine examination in April 2010.  The diagnosis was lumbar spine degenerative disc disease/degenerative joint disease with right leg radiculopathy.  An April 2010 VA neurological examination report also related a diagnosis of lumbar spine degenerative disc disease/degenerative joint disease with right leg radiculopathy.  

The Board observes that at the July 2011 Board hearing, the Veteran testified that he used a walker and that he was unable to stand for more than ten minutes, or walk more than a block without pain going down his right leg, or his right leg giving out completely.  He stated that he would need assistance sometimes getting in and out of the bathtub or when going up stairs.  The Veteran also reported that there were times that he was unable to get out of bed because of his low back disability.  He specifically stated that he had those episodes twelve to thirteen times a month out of the previous six months.  The Veteran further reported that he last worked two and a half years ago.  

The Board observes that the Veteran has not been afforded a VA examination as to his service-connected low back disability and sciatica of the right lower extremity in over a year and a half.  Additionally, as a result of the Veteran's testimony at the July 2011 Board hearing, the record clearly raises a question as to the current severity of the Veteran's service-connected low back disability and sciatica of the right lower extremity.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As the Veteran's claim for a TDIU rating is inextricably intertwined with his claims for increased ratings for his service-connected low back disability and sciatica of the right lower extremity, those matters will be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, the Board's grant of service connection for anxiety disorder herein will impact the outcome of his TDIU claim as well.  In this regard, any additionally indicated development, to include affording the Veteran any additional VA examinations, should be accomplished after the effectuation of the Board's grant of service connection for an anxiety disorder herein.

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  In this regard, the record reflects that the Veteran has sought treatment at various VA facilities over the years, most recently at the Indianapolis, Indiana, and Las Vegas, Nevada, facilities in March 2010 and April 2010, respectively.  Therefore, any outstanding VA treatment records from any facility dated from April 2010 to the present should be obtained.  Additionally, the record reflects that the Veteran receives private treatment for his back and right leg disabilities.  In July 2011, he submitted an Authorization and Consent to Release Information to VA form indicating treatment for such disabilities at Dalcoma-Pontiac Internal Medicine from January 2011 to the present.  Therefore, the Veteran should be given an opportunity to identify all treatment providers on remand and, thereafter, all identified records, to include those from Dalcoma-Pontiac Internal Medicine should be obtained for consideration in his appeal.

The Board further notes that the Veteran's Social Security Administration (SSA) records are contained in the claims file on a CD.  In order to ensure that the Board has a full record in adjudicating the Veteran's claim, a copy of his complete SSA file should be printed and associated with the claims file.  Additionally, the record reflects that the Veteran received vocational rehabilitation services through VA.  As such, his vocational rehabilitation folder should be associated with the claims file as it may contain information relevant to his TDIU claim. 

Accordingly, the case is REMANDED for the following:  

1.  Request that the Veteran to identify all medical providers who have treated him for his low back and right leg disabilities.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder, to include VA treatment records dated since April 2010 and records from Dalcoma-Pontiac Internal Medicine as identified in the Veteran's July 2011 release form.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Print a copy of the Veteran's complete SSA file and associate such with the claims file. 

3.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected low back disability and sciatica of the right lower extremity.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected low back disability and sciatica of the right lower extremity should be described in detail.  Any opinion provided should be supported by a full rationale.  
The examiner should specifically:

a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the lumbar spine.  

b)  Determine whether the lumbar spine exhibits weakened movement, excess fatigability, incoordination pain or flare-ups attributable to the service connected low disability.  These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.  For example, the examiner should report the point in the range of motion when pain becomes apparent.  

c)  Identify any associated neurological impairments associated with the service-connected lumbar spine disability, to specifically include the service-connected sciatica of the right lower extremity.  The severity of each neurological sign and symptom, to include the Veteran's service-connected sciatica of the right lower extremity, should be reported.  In this regard, the examiner should address the Veteran's complaints of weakness and radiating pain lower extremities.  If a separate neurological examination is needed one should be scheduled.  

d)  List all neurological impairment caused by the service-connected low back disability and sciatica of the right lower extremity.  Provide an opinion as to whether any neurological symptomatology (to specifically include the sciatica of the right lower extremity) equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  Identify any affected nerve, and state the severity of the impairment of the nerve affected.  

e)  State whether the Veteran has intervertebral disc syndrome of the lumbar spine.  If so, state whether any such intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

f)  State whether pain could significantly limit functional ability of the lumbar spine during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Those determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  In determining whether there is additional limitation of function with repetitive use, the examiner should specifically consider the statements of the Veteran regarding his functional capacity, and the frequency of flare ups.  

g) The examiner should also specifically provide an opinion as to the impact of the Veteran's service-connected disabilities, to include any medication he takes for such disabilities, have on his ability to obtain or maintain employment.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and medical evidence.  The rationale for any opinion offered should be provided. 

5.  With respect to the Veteran's claim for a TDIU rating, any additionally indicated development, to include affording him any additional VA examinations, should be accomplished after the effectuation of the Board's grant of service connection for an anxiety disorder herein. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


